Title: Lambert Wickes to the American Commissioners, 26 February 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
LOrient Febry. 26th. 1777
I hav this Day Recd. very Extraordinary Oorders from The Intendant of This port Demanding me to Leav this port in 24 Hours he Says This Order is Given in Consequence of A possitiv Order Recd, this Day from the Minester At Parris. I Asked Liberty To heav Down my Ship and Repair her on my Arrival but it has never Bin Granted. On being told That I mus possitivly Depart in 24 Hours I Told the Intendant that it Was not in my Power to Depart in so Short A time as my Ship Was not fitt To procead to America Without heaving Down and Repairing and Beg’d he Would Send Carpenters Of to Exammine the Ship and Take Thier Report Accordingly. This he Consented to and Sent them off they Return’d and told the Intendant That they thought It highly Nessesary to Carreane and Repair the Ship Before Shee Departed for America he then possitivly Refused to Grant me Liberty to Refitt Unless the Carpenter and Caulker Would Sighn A Certifycate that We Should be in Emminent Danger of Loosing the Ship If not Repaired. This Certifycate they Could not Sign, As they had not bin to Sea in the Ship and it Was not in thier power to See the Ships Bottom Without heaving her Down. He then told me I Must Depart Immediately. We are Now takeing our Water on bord and Geting Ready to procead but Shall not be Able to Sail before Friday the 28th. in the Evening and Am in hopes of I Shal have the pleasure of Receaving your orders and Instrucktions on this hed by that time but If Oblig’d to Depart Sooner or before I Recv. your orders I Shall Run into Nantz and there Enter A protest and Ask Liberty to heav Down and Repair Tho I Am Ordered by the Intendant no to go in to Any port in France. These are very Extraordinary orders and Such as I Little Exspected to Recv, in Frace. I Beg Leav to Congrattulate you on Our Late Suckces in America as I Am Informd We have Gained a Very Signal and Compleat vicktory Over our Enemies At Trentown. You’l See by my Declaration Made on my Arrival That I then mentioned my Ships being Leaky and beged Liberty To heav Down and Repair. If this favour Cannot be Granted as it is Absolutely Nessesary prior to my Departure I Should be Much Obliged If you Would forward your Dispaches as Soon and Send me of for America as Soon As possible. From Gentlemen Your most Oblig’d Humble Servant
Lambt. Wickes
 
Addressed: To / The Honbl. Docktor Benjamin Franklin / At / Parris
Notation: Wickes 26 Feb. 77. L’Orient
